Citation Nr: 0914090	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  01-02 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of compression fractures of thoracic and lumbar 
vertebrae.

2.  Entitlement to service connection for a low back 
disorder, status post L4-L5 laminotomy and diskectomy, and 
fixation of L4-L5, as secondary to service-connected 
residuals of compression fractures of thoracic and lumbar 
vertebrae.

3.  Entitlement to service connection for depression as 
secondary to service-connected residuals of compression 
fractures of thoracic and lumbar vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1980 
to February 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2005, the claim was remanded for additional 
evidentiary development, to include VA examinations regarding 
the severity of the service-connected compression fractures 
of the thoracic and lumbar vertebrae; the etiology of any 
additional low back conditions; and the etiology of 
psychiatric condition(s).  

As a result of the Board's favorable decision regarding 
entitlement to service connection for a low back disorder, 
status post laminectomy and diskectomy, fixation of L4-L5, as 
secondary to service-connected residuals of compression 
fractures of thoracic and lumbar vertebrae, the claim for an 
initial rating in excess of 20 percent for a service-
connected low back disorder is addressed in the REMAND 
portion of this decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the additional issue on appeal, 
entitlement to service connection for depression as secondary 
to service-connected residuals of compression fractures of 
the thoracic and lumbar vertebrae is also addressed in the 
REMAND portion of this decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The weight of the medical opinion evidence on the question 
whether the Veteran's status post L4-L5 laminotomy and 
diskectomy, with fixation of L4-L5, is related to his 
service-connected residuals of compression fractures of 
thoracic and lumbar vertebrae, is in relative equipoise.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for additional low 
back disability (status post L4-L5 laminotomy and diskectomy, 
with fixation of L4-L5, claimed as secondary to service-
connected residuals of compression fractures of the thoracic 
and lumbar vertebrae, are met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal (entitlement to service 
connection for a low back disorder, status post L4-L5 
laminotomy and diskectomy, and fixation of L4-L5, as 
secondary to service-connected residuals of compression 
fractures of thoracic and lumbar vertebrae) in light of the 
above-noted legal authority, and in light of the Board's 
favorable disposition of this matter below, the Board finds 
that all notification and development action needed to fairly 
resolve the claim has been accomplished.

Direct and Secondary Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

Service treatment records (STRs) include records from a 
hospitalization at Bristol Memorial Hospital for 
approximately eleven days between December 1981 and January 
1982, following an automobile accident while the Veteran was 
on leave.  These records reveal that he was a passenger in 
the vehicle and was ejected from the vehicle during the 
accident, suffering significant injuries.  Among these 
injuries, according to hospital X-ray reports, were acute 
compression fractures of D8, D10, and L3 spinal vertebrae.  
Postservice records vary in their assessments of which 
vertebrae were fractured, variously assessing fractures at T7 
versus T8, T9 versus T10, and L2 versus L3.  (The Board notes 
that "dorsal" and "thoracic" are interchangeable terms for 
the middle twelve vertebrae of the spine, and hence the 
interchangeable notations "D8" and "T8" represent the eighth 
thoracic, or dorsal, vertebra.)  

STRs show that the Veteran had low back pain and some 
associated functional impairment in service following that 
accident, up to his discharge from service in February 1983.  
June 1982 treatment records reflect that he possibly 
reinjured his mid and low back falling off a chair.

Postservice records, including medical records obtained from 
Social Security Administration (SSA) underlying a grant of 
SSA disability benefits, reflect that post service the 
Veteran engaged in multiple physically demanding jobs.  The 
Veteran reported at a July 1997 SSA hearing that in the early 
1980s he worked as a baker, and in the mid 1980s, he worked 
in construction including marine construction repairing sea 
walls underwater.  He reported that in the late 1980s he 
worked on an assembly line manufacturing air conditioning 
compressors; in the late 1980s to the early 1990s he worked 
as a cable lineman; and in the early to mid 1990s, until he 
again injured his back in 1994, he worked as electrical 
lineman.

Private treatment records reflect that in May 1994 the 
Veteran sustained an injury to the low back when he slipped 
and fell carrying the cross piece of a telephone pole while 
walking up a muddy hill.  Acute back sprain was initially 
diagnosed at an emergency room visit in May 1994.  However, 
pain and disability persisted thereafter, with assessed 
intractable lower back pain, and significant radicular 
symptoms in both legs involving radiating pain and reduced 
strength and sensation bilaterally.  In March 1995 he was 
operated on at the Holston Valley Hospital and Medical 
Center, Kingsport, Tennessee, for diagnosed L4-L5 disc 
disruption syndrome and recurrent central disc herniation.  
Chronic anxiety was then also diagnosed.  Surgery consisted 
of bilateral L4-L5 laminotomy and diskectomy, and fusion 
fixation of the L4 and L5 vertebrae.

The Veteran had ongoing treatment for back pain in the years 
following the 1994 surgery, and medical records reflect that 
significant chronic low back pain and radiculopathy 
persisted, with failed back syndrome assessed in the years 
following that surgery.

The Veteran now claims that his entire low back disability 
should be service connected as secondary to his service-
connected residuals of compression fractures of T8, T10, and 
L3, and that his depression should also be service connected 
as secondary to those service-connected residuals of 
vertebral fractures.  He also claims entitlement to a higher 
disability rating than the 20 percent assigned for residuals 
of his inservice vertebral fractures.  

At the time of a November 2005 REMAND, the Board observed 
that the VA examiner who conducted a spine examination in 
August 2003 failed to accurately identify the Veteran's 
inservice injuries.  Specifically, while the examiner noted 
that the Veteran broke his hips in an inservice automobile 
accident and did not note any inservice fracture of 
vertebrae, the STRs clearly showed fracture of vertebrae and 
no hip fractures.  The examiner provided an opinion 
addressing causality as related to the inservice automobile 
accident based clearly on incorrect information about the 
injuries sustained.  As the medical assessment and opinions 
provided by the VA examiner in August 2003 were based on 
incorrect inservice injuries, they are not probative for 
purposes of adjudicating the Veteran's claims.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

Hence, in the 2005 Board REMAND, a new VA examination of the 
Veteran's back, properly informed by the record, was 
requested.  It was also noted by the Board that the VA 
psychiatric examination conducted in August 2003 only 
addressed the question of whether the Veteran's current 
depression was causally associated with his automobile 
accident in service in 1981.  The Board noted that because 
his subsequent back disability, following his work-related 
injury in December 1994, might yet be found to be causally 
associated with his service-connected residuals of spinal 
compression fractures, a further VA psychiatric examination 
to address this additional question was required, based on 
the outcome of VA adjudication of the secondary low back 
disorder claim.

In summary, the claim was REAMNDED in November 2005 for 
additional development to include VA examinations regarding 
the severity of the service-connected compression fractures 
of the thoracic and lumbar vertebrae; the etiology of any 
additional low back conditions; and the etiology of 
psychiatric condition(s).  

Subsequently added to the record was the report of VA 
orthopedic examination in September 2007.  At that time, 
ranges of motion were not provided due to subjective 
complaints.  It was also noted that the Veteran sustained a 
postservice work injury in 1994 resulting in herniated disc 
treated with laminectomy and diskectomy.  X-rays of the lower 
spine showed status post laminectomy of L5 and posterior 
fusion of L5-S1 with the interpedicular screws.  Hardware 
appeared to be intact.  There was mild compression of the L3 
vertebral body, likely representing remote compression 
fracture.  There was no evidence of mal alignment.  
Osteopenia was present.  Thoracic spine X-rays showed 
osteopenia, mild to moderate compression fracture at T6 
through T10.  There were mild degenerative changes in the 
lower thoracic spine.  

Additional VA examination in March 2008 showed flexion to 30 
degrees, extension to 15 degrees, right lateral flexion to 15 
degrees, left lateral flexion to 10 degrees, and bilateral 
rotation to 15 degrees.  There was no kyphosis or lordosis 
and no evidence of ankylosis or incapacitating episodes.  
Neurological examination indicated no muscle atrophy of the 
lower extremities.  There was mild numbness to sensation on 
the plantar aspect of both feet.  Reflexes were shown as 
normal.  

VA examination addendum opinion dated in October 2008, (after 
review of the evidence of record), indicated that the Veteran 
suffered injuries to the lumbar spine at the time of the 
initial injury in 1983 but also reinjured the lumbar spine in 
a work related injury in the 1990s.  The examiner was unable 
to assess whether or to what degree current low back 
disability might be causally linked to inservice injury and 
disability or to assess the nature and extent of the portion 
of current low back disability attributable or causally 
related to the inservice lumbar spine disability or the 
nature and extent of the current low back disability not 
attributable or causally related to inservice injury or 
inservice disability without resorting to speculation.  

Analysis

Given the evidence as outlined above, the Board finds that 
the evidence is at least in relative equipoise regarding 
whether all, rather than just some, of the Veteran's low back 
pathology may be attributed to inservice injury.  It is clear 
that he had inservice and post service injuries that resulted 
in low back problems.  However, as no examiner has been 
adequately able to distinguish which current low back 
problems are attributable to which injury, the Board has 
resolved all reasonable doubt in the Veteran's favor, 
resulting a grant of service connection for status post L4-L5 
laminotomy and diskectomy with fixation of L4-L5, as in part, 
secondary to residuals of compression fractures of thoracic 
and lumbar vertebrae.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for a low back disorder, 
status post L4-L5 laminotomy and diskectomy, and fixation of 
L4-L5, as secondary to service-connected residuals of 
compression fractures of thoracic and lumbar vertebrae, is 
granted.




REMAND

The Veteran's claim for an initial rating in excess of 20 
percent for a low back disorder should be readjudicated in 
light of the Board's grant of service connection for status 
post laminectomy and diskectomy, fixation of L4-5, as 
secondary to service-connected residuals of compression 
fractures of thoracic and lumbar vertebrae.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, in the Board's November 2005 decision, VA 
psychiatric examination was requested to address the etiology 
of any current psychiatric disorder.  The Board does not find 
that an adequate VA psychiatric evaluation was completed.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Under the circumstances, the Board finds that Stegall 
requires that this claim be remanded to the RO to obtain a 
supplemental VA psychiatric examination.  

Prior to accomplishing the above, the AMC/RO should associate 
with the clams file all outstanding pertinent medical 
records.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the 
AMC/RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the AMC/RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.



Accordingly, this issue is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disorder and/or his 
psychiatric condition, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO/AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The Veteran should be afforded a VA 
examination to address the nature and 
etiology of any current psychiatric 
disorder.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

For each psychiatric disorder diagnosed 
by the examiner, the examiner must answer 
the following:  

Is it at least as likely as not the 
psychiatric disorder is causally related 
to a service-connected low back disorder?  

In answering the question, the examiner 
must address past medical opinions 
regarding depression or anxiety and any 
association with the Veteran's low back 
disorder and associated incapacities or 
associated losses of capacities or 
productivity.  The examiner should 
explain all opinions in full.  If the 
question posed cannot be answered without 
resort to speculation, the examiner 
should so state on the examination 
report.  

3.  After undertaking any additional 
development action it deems to be 
appropriate, AMC/RO should readjudicate 
the Veteran's claim of entitlement to an 
initial rating in excess of 20 percent 
for a low back disorder, now to include 
additional low back manifestations as 
determined by the Board in the favorable 
decision in this decision.  If it is 
determined that an examination is needed 
to do this evaluation, such examination 
should be undertaken.  Also, the claim 
for entitlement to service connection for 
depression as secondary to the service-
connected low back disorder must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


